Citation Nr: 0837850	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-27 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the right ankle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted a 10 percent rating for the 
service-connected degenerative joint disease of the right 
ankle.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  From October 23, 2006 through April 17, 2008, the 
veteran's degenerative joint disease of the right ankle was 
manifested by dorsiflexion to 10 degrees, plantar flexion to 
45 degrees with pain, but without fatigue, impaired 
endurance, weakened movement, instability, acute flareups, or 
additional loss of motion due to pain.  No evidence of 
ankylosis was present either.

2.  Effective April 18, 2008, the veteran's degenerative 
joint disease of the right ankle is manifested by 
dorsiflexion to 10 degrees, plantar flexion to 35 degrees, 
eversion to a painful 1 degree with guarding, and inversion 
to painful 2 degrees with guarding.  Constant pain on motion 
with the use of a cane and brace is present.  There is no 
evidence of ankylosis.


CONCLUSIONS OF LAW

1.  From October 23, 2006 through April 17, 2008, the 
criteria for a disability evaluation in excess of 10 percent 
for degenerative joint disease of the right ankle have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5010-5271 (2008). 

2.  Effective April 18, 2008, the criteria for a disability 
evaluation to 20 percent for degenerative joint disease of 
the right ankle have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5010-5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2008). 

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has also held that staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

The rating for the veteran's right ankle disability has been 
assigned under Diagnostic Code 5010-5271.  Diagnostic Code 
5010 states that arthritis due to trauma is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Under diagnostic code 5271, moderate limited motion of the 
ankle warrants a 10 percent rating and marked limited motion 
of the ankle warrants a 20 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.




II.  Analysis

By way of history, the veteran sustained a right ankle 
fracture in service and currently has degenerative joint 
disease in his right ankle.  The veteran claims that his 
service-connected degenerative joint disease of the right 
ankle has increased in severity, and filed an informal claim 
for an increased rating in October 2006.  

November 2006 medical records show the veteran had chronic 
pain in his right ankle.  However, on VA examination in 
December 2006 although the veteran reported that he has been 
using a cane and the examiner noted an antalgic gait with 
limping, physical examination showed active range of motion 
to 10 degrees dorsiflexion with pain and to 45 degrees 
plantar flexion with pain.  The examiner noted that the 
veteran had no swelling, fatigue, impaired endurance or 
weakened movement.  No additional loss of range of motion due 
to pain was noted, too.  X-rays showed marked proliferative 
change, most probably due to posttraumatic etiology.  The 
diagnosis was right ankle status post injury with limited 
motion.  The criteria for a rating in excess of 10 percent 
are not met.  Even when considering the veteran's complaints 
of pain, no more than moderate impairment is demonstrated and 
no swelling, fatigue, or impaired endurance is present.

Although subsequent medical records show reports of chronic 
pain in the right ankle, it is not until April 18, 2008 that 
medical reports show increased impairment sufficient to 
warrant the assignment of an increased rating to 20 percent.  
Medical records dated on April 18, 2008 show that the veteran 
rated his pain as 5 out of 10 while sitting and 10 out of 10 
while moving his ankle.  He stated that the pain is greatest 
when he engages in twisting motions and while walking.  The 
report also reflects that the examiner offered the veteran 
the option of surgery or a brace; the veteran elected the 
conservative treatment and chose to have the brace.  Physical 
examination revealed that the veteran had severe pain on 
palpation of his right ankle and subtalar joints.  Range of 
motion tests showed dorsiflexion to 10 degrees and plantar 
flexion to 35 degrees.  Normal range of motion for ankle 
dorsiflexion is from 0 to 20 degrees and for plantar flexion 
is from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  
Additionally, the veteran's eversion was painful to 1 degree 
with guarding and his inversion was painful to 2 degrees with 
guarding.  Neurological findings were normal.  The assessment 
was degenerative joint disease, right subtalar and 
talonavicular joints.  

Given the veteran's subjective complaints of experiencing 
constant pain with guarding and increased limitation of 
motion, in conjunction with the clinical findings recorded in 
April 2008, the Board finds that an increased rating to 20 
percent effective April 18, 2008 is warranted.  It is not 
until April 18, 2008 that the medical evidence substantiates 
the veteran's increased impairment due to chronic pain on 
motion, increased limited motion, constant use of a brace and 
a cane for ambulation, and that his examiner has presented 
the option of surgery to him.  Accordingly, the Board finds 
that when resolving doubt in the veteran's favor, his 
service-connected ankle disability picture more closely 
resembles that of marked functional impairment and supports 
the assignment of an increased rating to 20 percent, 
effective April 18, 2008.  This is the highest rating 
available under Diagnostic Code 5271.  The Board has taken 
the mandates of Deluca into consideration with regard to the 
assigned rating.

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
right ankle disability, but finds that no higher ratings are 
assignable.  Objective medical findings do not include 
ankylosis of the right ankle, ankylosis of the right 
subastragalar or tarsal joint, malunion of os calcis or 
astragalus, or astragalectomy of the right ankle.  
Consequently, evaluation of the veteran's right ankle 
disability under Diagnostic Codes 5270, 5272, 5273 or 5274, 
respectively, is not warranted.

The Board notes that 20 percent is the highest rating 
assignable under Diagnostic Code 5271, and that, absent any 
showing of actual ankylosis, a higher rating under 38 C.F.R. 
§ 4.71a is not assignable.  

The provision of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  Ratings are to be based as far as practicable 
upon the average impairment of earning capacity; however, in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation can be 
provided commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  A finding that the case represents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In this case, there is no objective evidence of record that 
the veteran has experienced marked interference with 
employability solely because of this right ankle disorder.  
Nor is there any evidence that he has been frequently 
hospitalized for the treatment of this disorder.  Therefore, 
the Board finds no exceptional circumstances that would 
warrant referral for consideration of an extraschedular 
evaluation.

In conclusion, the mandates of Hart have been considered.  
Based on the evidence of record as well as the veteran's 
appellate assertions, the Board finds that from October 23, 
2006 through April 17, 2008 entitlement to a disability 
evaluation in excess of 10 percent for degenerative joint 
disease of the right ankle is not warranted, and effective 
April 18, 2008, entitlement to a 20 percent rating for 
degenerative joint disease of the right ankle is warranted.

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in November 2006, notifying the 
veteran of what information must be submitted to substantiate 
a claim for an increased rating.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of November 2006 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  He was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.  In addition, in June 2008, the veteran was 
given the rating criteria and current diagnostic code in 
compliance with Vazquez-Flores.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in an November 2006 letter, thereby satisfying 
the requirements set forth in Dingess.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and VA treatment records.  VA also provided 
the veteran with a VA examination in connection with his 
claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).



ORDER

From October 23, 2006 through April 17, 2008, entitlement to 
a disability evaluation in excess of 10 percent for 
degenerative joint disease of the right ankle is denied.

Effective April 18, 2008, entitlement to a 20 percent rating 
for degenerative joint disease of the right ankle is granted, 
subject to the legal authority governing the payment of 
compensation benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


